Title: To Benjamin Franklin from Jonathan Nesbitt, 20 October 1780
From: Nesbitt, Jonathan
To: Franklin, Benjamin


Sir!
L’Orient October 20th: 1780
I have the honor to inclose you Copy of a Letter which I receiv’d by the Brigantine Nesbitt from Mr. Stephen Stewart of West River, in Maryland. This Gentleman you will see recommends Mr. James Cheston, who came passenger in said Brign: in the warmest manner to my attention & Civilitys. On Mr. Chestons arrival here he communicated to me his intentions of going to England by the way of Paris & Ostend, but a few days before he intended to depart, he met with the Captain of a Flemish Vessell ready to Sail for Ostend, and as this would save both time & Expence, he took his passage on board.— On Wednesday last as Mr. Cheston had prepared every thing for his departure, he was surpriz’d to find an order to attend the Commandant, who inform’d him that information had been lodged against him as a suspicious person, & required that he should give his Parole, not to depart from this Town untill further orders;—this Mr: Cheston comply’d with, by which means he has lost the opportunity of Sailing for Ostend.— I have not taken the pains to enquire who the persons are who have given the above information, or on what grounds it is founded;—no doubt they are warm friends to America, and deeply Interested in the Consequences of any information that Mr. Cheston might give on his arrival in England, if it was his intention to have given any information,—but of this I would beg leave to assure you Sir, that it was not necessary for them to take the measures they have done to prevent him.— Had they express’d their disapprobation of his going to England by Sea, either to himself, or to me, it would have answer’d the same purpose— Mr. Chestons behavior since he came to this Port fully answers the Character given him by Mr. Stewart.— It has been such as to gain him the Esteem of every person with whom he has had any acquaintance.— Perhaps you may be acquainted wth. the Character of the person who recommends him.— He has allways been warmly attach’d to the American Cause, & would be very far from recommending any person whom he thought capable of doing it any Injury.— Mr. Cheston informs me that it has been Insinuated that he left America in a Clandestine Manner, to confute wch: he incloses you a Certeficate signed by Captain Forbes of the Brigantine Nesbitt, who has been in the American service Since the begining of the War, and bears an extraordinary good Character;— I am well convinced he is not Capable of setting his hand to a falsehood.
I hope Sir! you will excuse my troubling you with so long a Letter on this occasion, but I am the only person in this Country to whom Mr. Cheston has brought Letters of recommendation, and cannot help thinking that those who have inform’d against him, have done him an Injury from which no advantage either to themselves or the publick can be derived.— Common Politeness (knowing him to be recommended to me,) might have dictated to them to have acquainted me with their Intentions, before they apply’d to the Commandant, which if they had done would have prevented my troubling you at present.—

I have the honor to be, with Sentiments of great Respect.— Sir! Your most Obedient humble Servt:
Jonat: Nesbitt
His Excellency B: Franklin
 
Notation: Nesbit Jona. L’Orient Oct. 20. 1780.
